Title: From Thomas Jefferson to John Rodgers, 8 August 1806
From: Jefferson, Thomas
To: Rodgers, John


                        
                            Monticello Aug. 8. 06.
                        
                        Th: Jefferson returns thanks to Commodore Rogers for the pair of sheep he has been so obliging as to deliver
                            for him, and shall be very glad to propagate them. he presents him his congratulations on his safe return to his country
                            & salutes him with respect & esteem.
                    